DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 06/25/2021.

 Response to Arguments

Applicant's arguments filed 06/25/2021 have been fully considered but they are not persuasive. 
Applicant's argument with respect to claim(s) 1 regarding detector for detecting deviations of the first version of the transmitted radio signal from a second version of the radio signal received by the second node. The Examiner respectfully disagree, Bell teaches the NCSD can detect a deviation. The NCSD can detect, responsive to the comparison, a deviation between the metric for the pair of signals and the nominal metric for the estimator (see para. 212); for further clarification Bell teach, the NCSD 155 can select signals and group them for further processing in various configurations of the distribution system including, for example, long rural circuits with multiple metering sites associated with control elements, networked circuits the first version of the transmitted radio signal and a second version of the radio signal this does not explain that the signals are equal, different or any related except that they are compared and analyzed to detect differences. Also it is not clear whether this signals are both received by the node from the second node or from each node separately or it is only one and then it is analyzed independently. Bell clearly disclose detecting one or two signals received from the network which can be sent from the same node or from multiple nodes independently to detect any deviations between them, they could be the same signal or not, the claimed subject matter does. One of ordinary skill in the art at the time of the invention would clearly understand Bell to teach detector for detecting deviations of the first version of the transmitted radio signal from a second version of the radio signal received by the second node.  Thus Bell still meet the scope of the limitations

Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or 
Claims 1-2, 13-15, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bell (U.S. Pub. 20180103302).

Regarding claim 1 Bell disclose apparatus for generating a signal for an analysis of a radio communication system based on a first version of a radio signal transmitted from a first node of the radio 5communication system to a second node of the radio communication system received by a passive node, the apparatus comprising (para. 46, In the embodiment of FIG. 3, BBP 202 may generate two streams of data, which may be compensated by GDC 204)
detector for detecting deviations of the first version of the transmitted radio signal from a second version of the radio signal received by the second node (para. 212, At 730, the NCSD can detect a deviation. The NCSD can detect, responsive to the comparison, a deviation between the metric for the pair of signals and the nominal metric for the estimator);  10 
generator for generating the signal based on the deviations (para. 213, At step 830, the NCSD can detect a deviation. At step 835, the NCSD can generate an alert).  
Regarding claim 2 Bell disclose wherein the detector is configured to perform the detection by spectral analysis to acquire spectral information (para. 222, The NCSD can process, prior to determining the metric for the sampled time series .  
Regarding claim 13 Bell disclose wherein the generator is configured such that the 35signal comprises an evaluation basis as a substitute for the second version for evaluating an observation position of the passive node and is configured toP8974US00 determine the evaluation of the observation position of the passive node based on the deviations (para. 40, The system can select a metric with which to analyze a single signal or a pair of signals. The metric can refer to a characteristic of the process, or a type of measurement. The metric can refer to a property of the process. The system can then select an estimator configured to quantify the metric).  
Regarding claim 14 Bell disclose that is configured to evaluate radio signals from more 5than one node of the radio communication network (para. 40, The system can select a metric with which to analyze a single signal or a pair of signals).  
Regarding claim 15 Bell disclose that is configured to evaluate first versions of the radio signal from more than one passive node (para. 40, The system can select a metric with which to analyze a single signal or a pair of signals).    
Regarding claim 17 Bell disclose apparatus for evaluating communication between nodes of a radio communication 25system, comprising : an apparatus for generating a signal for an analysis of a radio communication system based on a first version of a radio signal transmitted from a first node of the radio communication system to a second node of the radio communication system 30received by a passive node in accordance with any one of claims 1 to 16 (para. 46, In the embodiment of FIG. 3, BBP 202 may generate two streams of data, which may be compensated by GDC 204); and performer for performing an evaluation of a communication between the first and the second node based on the signal (para. 212, At 730, the NCSD can detect a deviation. The NCSD can detect, responsive to the comparison, a deviation between the metric for the pair of signals and the nominal metric for the estimator).10
Claim 19 recites a method corresponding to the apparatus of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Claim 20 recites a computer–program product corresponding to the apparatus of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bell (U.S. Pub. 20180103302) in view of Matsumura et al. (U.S. Pub. 20050265439). 

Regarding claim 3 Bell does not specifically discloses wherein the detector is configured to perform the detection by demodulation to acquire packet contents. However Matsumura teach, for instance, part of a demodulator (not illustrated) may be controlled according to the output of the multipath interference detector and/or the output of the received signal variation detector (See para. 210).
Bell and Matsumura are analogous because they pertain to the field of wireless communication and, more specifically, to processing and handling signals.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Matsumura in the system of Bell so the system can obtain the information that was modulated and transmitted from the source. The motivation for doing so would have been to ensure that the data is secured and recovered.

Claim(s) 4-5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (U.S. Pub. 20180103302) in view of Troger et al. (U.S. Pub. 20190052227). 
Regarding claim 4 Bell does not specifically discloses wherein the generator is configured such that the 20signal comprises an evaluation basis as a substitute for the second version for evaluating a communication between the first and the second node, and is configured to acquire the evaluation basis by modifying the first version of the transmitted radio signal based on the deviations and/or providing the same with additional information relating to the deviations. However Troger teach, received signal being demodulated and being modulated again according to the same method as the transmission signal whilst using the local reference frequency. Then thus obtained copy of the transmission signal is compared to the received signal, in order to determine deviations of the phase position of the individual carriers (see para. 75).  
Bell and Troger are analogous because they pertain to the field of wireless communication and, more specifically, to processing and handling signals.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Troger in the system of Bell so the system can recover the original information that was sent. The motivation for doing so would have been to be able to reduce the levels of interference on the transmission media.
Regarding claim 5 Bell disclose further comprising a classifier for classifying the deviations to acquire a classification of the deviations, the generator being configured to use the classification of the deviations in the modification and/or the provision (para. 46, The NCSD 155 can include an alert module 135 designed and constructed to generate an alert or a report based on the deviation or the classification of the deviation).
 claim 18 Bell disclose, wherein the apparatus for generating a signal comprises 
detector for detecting deviations of the first version of the transmitted radio signal from a second version of the radio signal received by the second node (para. 212, At 730, the NCSD can detect a deviation. The NCSD can detect, responsive to the comparison, a deviation between the metric for the pair of signals and the nominal metric for the estimator); and 
generator for generating the signal based on the deviations (para. 213, At step 830, the NCSD can detect a deviation. At step 835, the NCSD can generate an alert), and 
wherein the performer performs the evaluation such that the evaluation is insensitive to at least some deviations of the evaluation basis from the transmitted radio signal relating to payload data in the transmitted radio signal or less sensitive than to deviations relating to packet headers (para. 199, Fig. 6, a non-conforming signal detector ("NCSD") can receive sampled time series at step 605. At step 610, the NCSD can determine to analyze the sampled time series independently. At step 615, the NCSD can select an estimator. At step 620, the NCSD can determine a metric. At step 625, the NCSD can compare the metric with a nominal metric. At step 630, the NCSD can detect a deviation).10
Bell does not specifically discloses wherein the generator is configured such that the signal comprises an evaluation basis as a substitute for the second version for evaluating a communication between the first and the second node, and is configured to acquire the evaluation basis by modifying the first version of the transmitted radio signal based on the deviations and/or providing the same with additional information relating to the deviations. However Troger teach, the control device according to FIG. 6A is designed to determine the first correction signal from the estimated carrier frequency offset. In a further embodiment, the control device according to FIG. 6A is designed to determine the first correction signal from the estimated sampling clock offset. In a further embodiment, the control device according to FIG. 6A is designed to determine the first correction signal from the combination of the estimated carrier frequency offset and the estimated sampling clock offset.
Troger further teach wherein the generator, configured to acquire the evaluation basis by modifying the first version of the transmitted radio signal based on the deviations and/or providing the same with additional information relating to the deviations, is configured to subject, in the course of the modification of the first version, portions beyond the payload data of the first version that have been received incorrectly according to the deviations from the second version, to a correction (received signal being demodulated and being modulated again according to the same method as the transmission signal whilst using the local reference frequency. Then thus obtained copy of the transmission signal is compared to the received signal, in order to determine deviations of the phase position of the individual carriers (see para. 75-77)).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Troger in the system of Bell so the system can recover the original information that was sent. The motivation for doing so would have been to be able to reduce the levels of interference on the transmission media.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

	/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471